Citation Nr: 1748461	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-12 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for erectile dysfunction.

(The issue of whether there was clear and unmistakable error (CUE) in a December 2013 Board decision that denied an effective date earlier than January 10, 2003 for the award of service connection for a psychiatric disability, is addressed in a separate Board decision).    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1977 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2013, the Board remanded the appeal for the issuance of a Statement of the Case (SOC), based on the U.S. Court of Appeals for Veterans Claims (Court's) decision in Manlincon v. West, 12 Vet.  App. 238, 240-41 (1999).  The case has since been returned to the Board for appellate review.  

In July 2017, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Veteran submitted additional argument and medical records, and the RO secured additional VA treatment records, after certification of the appeal in January 2016.  However, the Veteran waived his right to have the RO initially consider this evidence by way of July 2017 and September 2017 statements.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2016).   

The Board notes that in August 2015 and January 2017 rating decisions, the RO adjudicated various other service connection and special monthly compensation (SMC) issues.  In April 2016 and January 2017, the Veteran submitted timely, formal Notices of Disagreement or NODs (VA Forms 21-0958), for these various service connection and SMC issues.  See 38 C.F.R. § 20.201 (2016).  However, both the Veterans Benefits Management System (VBMS) and the VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has already acknowledged the NODs and that the RO is continuing to work on these matters.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable for these particular matters.  Therefore, these particular service connection and SMC issues remain under the jurisdiction of the RO at this time. 

Finally, in written statements by the Veteran received in September 2017, he attempts to file a motion for CUE in the earlier July 1986 rating decision that denied service connection for a psychiatric disorder.  Along with this attempted motion for CUE, the Veteran submitted service treatment records (STRs) dated in August 1979, which he asserts were previously missing from the record.  These STRs reveal in-service treatment for "nervous anxiety," thus implicating possible reconsideration of the psychiatric disorder claim under 38 C.F.R. § 3.156(c)(1) (2016).  

The veteran is advised that his September 2017 statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  VA has replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2016).  In fact, the AOJ already notify the Veteran in September 2017 correspondence as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits, including a motion for CUE in an earlier rating decision.  In any event, the Veteran and his representative are once again advised that any motion for CUE in the earlier July 1986 rating decision must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, for the service-connected erectile dysfunction disability, a remand is required for a current VA genitourinary examination.  The Veteran was last provided a VA genitourinary examination in connection with his service-connected erectile dysfunction disability in November 2012, so approximately five years ago.  He has also testified that his erectile dysfunction has continued to worsen after 2012.  See July 2017 videoconference hearing at pages 7-8.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected erectile dysfunction disability.

Second, the Veteran has stated on several occasions that he was treated post-service by a private provider (Brookwood Medical Center) for testicular hydrocele surgery in 2004 and 2008.  See e.g., August 2006 VA primary care note and August VA addiction psychiatry initial evaluation note; and September 2016 VA surgery consult.  However, the Veteran did not complete the necessary authorization form sent to him (VA Form 21-4142) to secure these private records.  In this regard, he did not provide the full names of the providers who treated him, the specific dates of treatment, or any address or telephone information.  VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Thus, on remand, the Veteran should be provided the opportunity to submit these private hospital records dated sometime in 2004 and 2008 for testicular hydrocele surgery, or to authorize VA to obtain such private records on his behalf.

Third, as the erectile dysfunction issue on appeal is already being remanded for further development, the Board sees the Veteran's VA treatment records on file at the Birmingham, Alabama VA Medical Center (VAMC) date to August 2017.  Thus, as the Veteran presumably has since received additional VA treatment since August 2017, these records should be obtained.  VA's duty to assist includes obtaining records of VA medical treatment identified by the Veteran, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2014); 38 C.F.R. § 3.159(c)(2), (c)(3) (2016).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain VA treatment records from the Birmingham, Alabama VAMC dated from August 2017 to the present, and associate them with the claims file.  All attempts to secure these VA records, and any response received, must be documented in the claims file.  If no VA records are available, a response to that effect is required and should be documented in the file.

2.  The AOJ should contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any private hospital surgical records (from Brookwood Medical Center) dated in the 2004 and 2008, that he adequately identifies.  These private records may reveal testicular hydrocele surgery for the Veteran.  Ask that the Veteran provide the full names of the providers who treated him, the specific dates of treatment, and any address or telephone information.  If he provides a completed release form authorizing VA to obtain these private hospital records, then attempt to obtain them and associate these records with the claim file.  The Veteran is also asked to provide the private hospital records himself if he has them in his possession.  

3.  After completion of steps 1 and 2 above, the AOJ should provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of the service-connected erectile dysfunction disability.  Access to the VBMS and Virtual VA claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The VA examiner should also discuss the effect of the Veteran's erectile dysfunction disability on his occupational functioning and daily activities.  The appropriate DBQ for the service-connected erectile dysfunction disability should be utilized.  An explanation for all opinions must be provided.  

The VA examiner is advised the Veteran contends he has a deformity of the penis and testes.  He says his testicles swell and hang, due to the Risperdal medication he takes for his psychiatric problems, and his penis is crooked.  See July 2017 videoconference testimony.  VA treatment records confirm the Veteran has a record of treatment for testicular pain and enlargement of the scrotum.  See e.g., November 2000 VA treatment record (upon examination, swelling in the right scrotum, probably hydrocele); January 2003 VA PC clinic note (enlargement of the scrotum with edema, ultrasound reveals bilateral hydrocele); August 2006 VA primary care note and August 2006 VA addiction psychiatry initial evaluation note (minimal hydrocele bilaterally of the scrotum with a notation that Veteran underwent surgery on a right hydrocele in 2004 at Brookwood Medical Center); December 2011 VA primary care note (pain reported under the scrotum); September 2016 VA surgery consult (past surgical history of bilateral testicular hydrocele repair in 2008); September 2016 VA medical student note (one-year history of intermittent pain in the right testicle); September 2016 VA nursing emergency department triage note (right testicle pain x 6 months).  

Prior to the VA examination, the AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completion of steps 1 - 3 above, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completion of steps 1 - 4 above, the AOJ should consider all of the evidence of record and readjudicate the increased rating for erectile dysfunction issue on appeal.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

